Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 04, 2019

The Court of Appeals hereby passes the following order:

A20A0752. DONALD GREEN v. THE STATE.

      On August 21, 2019, Donald Green was convicted of failure to maintain lane.
Green filed a pro se notice of appeal on October 1, 2019. However, we lack
jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Green’s notice of appeal is untimely, as it was
filed 41 days after entry of the judgment of conviction.1 Accordingly, this appeal is
hereby DISMISSED for lack of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/04/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         The judgment has two stamped “filed” dates. Even if the latter stamped
“filed” date of August 26, 2019, were considered, Green’s notice of appeal would be
untimely, as it was filed 36 days after August 26.